        Case 3:16-cv-00309-DLH-ARS Document 52 Filed 04/15/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE FOR THE DISTRICT OF NORTH DAKOTA

 CHRISTIAN EMPLOYERS ALLIANCE et al.                  )
                                                      )
         Plaintiffs,                                  )
                                                      )
                                                                 Civil Case No. 3:16-cv-309
 v.                                                   )
                                                      )
 ALEX M. AZAR et al.                                  )
                                                      )
         Defendants.                                  )

      REPLY IN SUPPORT OF PLAINTIFFS’ SUPPLEMENTAL MOTION FOR
          PERMANENT INJUNCTION AND DECLARATORY RELIEF
        The Anti-Injunction Act (“AIA”) “does not reach all disputes tangentially related to taxes.”

Korte v. Sebelius, 735 F.3d 654, 670 (7th Cir. 2013) (quotation omitted). It applies only when the

primary purpose of a lawsuit is to restrain the collection or assessment of a “tax.” Id. But no tax is

at issue here. This lawsuit challenges an independent regulatory mandate – the abortifacient

mandate – promulgated under 42 U.S.C. § 300gg-13(a)(4) and enforced through two penalty

provisions in the Internal Revenue Code, 26 U.S.C. §§ 4980D and 4980H. Contrary to the

government’s arguments, the employer shared responsibility payment in Section 4980H is not a

“tax” under the AIA. Congress labeled this exaction an “assessable payment”; even the IRS doesn’t

call it a “tax”; and its purpose is clearly to punish, not raise revenue. Based on NFIB v. Sebelius,

567 U.S. 519 (2012), the Fourth and Seventh Circuits have concluded that the AIA does not apply

to suits challenging Section 4980H assessments. See Korte, 735 F.3d at 671; Liberty University,

Inc. v. Lew, 733 F.3d 72, 89 (4th Cir. 2013). This Court should follow these well-reasoned

decisions. The contrary authority cited by the government is unpersuasive and inconsistent with

NFIB.




                                                      1
        4839-6219-1763, v. 1
       Case 3:16-cv-00309-DLH-ARS Document 52 Filed 04/15/19 Page 2 of 7



       In NFIB, the Supreme Court held that the AIA did not apply to a pre-enforcement challenge

to the “individual mandate” under 26 U.S.C. § 5000A. 567 U.S. at 546. The Court noted that, while

the AIA “applies to suits ‘for the purpose of restraining the assessment or collection of any tax,’”

id. at 543 (quoting 26 U.S.C. § 7421(a)), Congress in Section 5000A “chose to describe the

‘[s]hared responsibility payment’ imposed on those who forgo health insurance not as a ‘tax,’

but as a ‘penalty,’” id. (quoting 26 U.S.C. § 5000A(b), (g)(2)) (emphasis added). Because

Congress’s choice of language was dispositive, the AIA did not apply. See id. at 546.

       The “employer mandate” in Section 4980H is worded like the individual mandate in

Section 5000A. The title of Section 4980H is “Shared responsibility payment for employers

regarding health coverage,” and the statute repeatedly uses the term “assessable payment” for the

exaction imposed:

   •   “If . . . any applicable large employer fails to offer to its full-time employees (and their

       dependents) the opportunity to enroll in minimum essential coverage under an eligible

       employer-sponsored plan . . . , then there is hereby imposed on the employer an assessable

       payment . . . .” 26 U.S.C. § 4980H(a) (emphasis added); see also id. § 4980H(b) (again

       calling it an “assessable payment” (emphasis added)).

   •   Subsection (c)(2)(D) is entitled “Application of employer size to assessable penalties” and

       provides in relevant part, “The number of individuals employed by an applicable large

       employer as full-time employees during any month shall be reduced by 30 solely for

       purposes of calculating . . . the assessable payment under subsection (a).” Id. §

       4980H(c)(2)(D) (emphases added).

   •   Under subsection (d) entitled “Administration and procedure,” the statute provides, “Any

       assessable payment provided by this section shall be paid upon notice and demand by the


                                                     2
       4839-6219-1763, v. 1
      Case 3:16-cv-00309-DLH-ARS Document 52 Filed 04/15/19 Page 3 of 7



       Secretary, and shall be assessed and collected in the same manner as an assessable penalty

       under subchapter B of chapter 68.” Id. § 4980H(d)(1) (emphasis added); see NFIB, 567

       U.S. at 545-46 (finding that a similarly worded provision in § 5000A supported the

       conclusion that the individual mandate was a penalty, not a tax).

       Like Congress, the IRS itself avoids calling the Section 4980H exaction a tax. Generally

speaking, when the IRS notifies a taxpayer of unpaid taxes, it uses a form called a CP503 Notice.1

The notice includes a statement such as, “You have unpaid taxes for 2016,” and goes on to say,

“As we notified you before, our records show you have unpaid taxes . . . .” 2 But when the IRS

began assessing the Section 4980H penalty against large employers, it created a different form

called a CP503J Notice. This notice, which Huntwood has been receiving, studiously avoids the

term “tax.” Rather, it says, “You have unpaid employer shared responsibility payment (ESRP)

for 2015 [or 2016],” and goes on to say, “Our records show we previously notified you about your

unpaid ESRP . . . .” (See Mem. in Supp. of Pls.’ Supp. Mot., Exs. B and C, ECF Nos. 43-2 and 43-

3). The IRS’s deliberate word choice in the CP503J Notice accords with Congress’s deliberate

word choice in Section 4980H.

       The Fourth and Seventh Circuits have considered this issue, and both courts reject the

arguments the government makes here. In Liberty University, the Fourth Circuit drew heavily on

both NFIB and the specific language of Section 4980H to conclude that “the employer mandate

exaction, like the individual mandate exaction, does not constitute a tax for purposes of the AIA.”

733 F.3d at 89. The court was unpersuaded by the argument – advanced by the government here,




1
  See IRS, Understanding Your CP503 Notice, https://www.irs.gov/individuals/understanding-
your-cp503-notice.
2
  IRS, Sample CP503 Notice, https://www.irs.gov/pub/notices/cp503_english.pdf (emphases
added).
                                                    3
       4839-6219-1763, v. 1
      Case 3:16-cv-00309-DLH-ARS Document 52 Filed 04/15/19 Page 4 of 7



see Mem. in Opp. at 5 – that two isolated uses of the term “tax” in Section 4980H should be

controlling. First, Section 4980H(c)(7) refers to the exaction as a tax “to make clear that, for

purposes of determining deductibility, the exaction is a tax imposed by chapter 43” and is thus

non-deductible. Id. at 88. In this context, using any other word “would create confusion.” Id.

Second, although Section 4980(b)(2) refers to “[t]he aggregate amount of tax determined under

paragraph (1),” paragraph (1) in turn uses the term “assessable payment.” The Fourth Circuit was

unwilling to let a “single unexplained use” of the word “tax” override Congress’s repeated use of

a different label throughout Section 4980H. See id.

       The Seventh Circuit reached a similar conclusion in Korte v. Sebelius. That case, like this

one, involved a challenge to the contraceptive mandate. The Seventh Circuit correctly recognized

that Section 4980D and Section 4980H are two different penalty provisions reinforcing a single

regulatory mandate, and neither provision imposes a “tax” for AIA purposes. See id. at 669. The

“obvious aim” of Section 4980D “is not to raise revenue but to achieve broad compliance with the

regulatory regime through deterrence and punishment.” Id. at 670. “[T]he same is true of the

alternative payment in § 4980H.” Id. at 671. Both of these provisions impose “a penalty for

noncompliance with the regulatory mandates on employer-based health-care plans” and do not

constitute “a tax for purposes of the Anti-Injunction Act.” See id. at 671; see also Oklahoma ex

rel. Pruitt v. Sebelius, 2013 WL 4052610, at *10 (E.D. Okla. 2013) (adopting the Fourth Circuit’s

analysis in Lew and concluding that AIA does not bar challenge to Section 4980H).

       The government’s principal contrary authority, Hotze v. Burwell, 784 F.3d 984 (5th Cir.

2015), is not persuasive. There, the Fifth Circuit laid inordinate emphasis on the two uses of the

word “tax” in Section 4980H and gave no weight to Congress’s predominant use of the label

“assessable payment.” See id. at 997. And the court simply mischaracterized the statute. It began


                                                      4
       4839-6219-1763, v. 1
       Case 3:16-cv-00309-DLH-ARS Document 52 Filed 04/15/19 Page 5 of 7



its analysis thus: “The employer mandate requires ‘applicable large employer[s]’ who fail to

provide ‘affordable’ health-insurance coverage to their employees to pay a ‘tax.’ [26 U.S.C.] §

4980H(a), (c)(7).” Id. at 988. But the statutory provisions cited by the court don’t actually say that.

Rather, Section 4980H(a) requires payment of an “assessable payment,” not a tax. And subsection

(c)(7) doesn’t require payment of anything; it simply makes clear that assessable payments are not

deductible for tax purposes. The Fifth Circuit erred by failing to heed NFIB’s instruction that courts

must attend to the specific statutory language that Congress used. See 567 U.S. at 543-44.

       Moreover, to adopt the government’s position would create an anomaly for RFRA

challenges to the mandate. As the Supreme Court recognized in Burwell v. Hobby Lobby Stores,

Inc., both Section 4980D and Section 4980H are component parts of single regulatory scheme that

penalizes employers who refuse to comply with the mandate. See 573 U.S. 682, 720 (2014) (noting

the “severe” consequences of both provisions and referring to the Section 4980H exaction as a

“penalt[y]”). The government has not argued – in this or other mandate cases – that the AIA applies

to Section 4980D, even though Section 4980D is plainly labeled a “tax” and exacts an even higher

penalty. But if the AIA nevertheless applies to Section 4980H, then similarly situated employers

with sincere religious objections to the mandate will be treated differently depending on which of

these two penalties – Section 4980D or Section 4980H – they risked being subject to. There is no

reason for such disparate treatment, and the government offers none.

       The government’s position also encourages irrational piecemeal litigation. As Hobby

Lobby held and as the government now concedes, RFRA prohibits either penalty from being

imposed on employers who refuse to sponsor health plans inconsistent with their religious beliefs.

What purpose is served, then, by permitting other Alliance members to obtain RFRA relief now

but forcing Huntwood to wait? Remarkably, the government even suggests that Huntwood should


                                                      5
       4839-6219-1763, v. 1
      Case 3:16-cv-00309-DLH-ARS Document 52 Filed 04/15/19 Page 6 of 7



pay the Section 4980H penalty first and sue for recovery later. But with Huntwood facing

assessments of nearly $3 million, these “substantial economic consequences,” Hobby Lobby, 573

U.S. at 720, would impose the very burden that the government concedes is unlawful.

       Finally, the government suggests that Huntwood will be able to raise its RFRA claim in

IRS administrative proceedings. It will not. IRS regulations specifically prohibit taxpayers from

doing just that. See 26 C.F.R. § 601.106(b) (“[T]he appeal procedures do not extend to cases

involving solely the failure or refusal to comply with the tax laws because of moral, religious,

political, constitutional, conscientious, or similar grounds.” (emphases added)); Turner v. United

States, 372 F. Supp. 2d 1053, 1058 (S.D. Ohio 2005) (noting that taxpayer’s right to “raise any

relevant issue” in a CDP hearing under § 6330(c)(2)(A) “do[es] not extend to cases involving

solely the failure or refusal to comply with the tax laws because of moral, religious, political,

constitutional, conscientious, or similar grounds”). And if Huntwood cannot raise RFRA in the

administrative process, it cannot raise it before the Tax Court either. See 26 C.F.R. § 301.6330-

1(f)(2) (“In seeking Tax Court review of a Notice of Determination, the taxpayer can only ask the

court to consider an issue, including a challenge to the underlying tax liability, that was properly

raised in the taxpayer’s CDP hearing.”). Thus, for Huntwood, the administrative process affords

no “remedy” at all. With its only defense (RFRA) prohibited, the process would be nothing more

than empty ritual, and Huntwood would end up right back where it started: here in court raising

these same RFRA arguments. Nothing in the AIA requires this, especially when Sections 4980D

and 4980H are not designed to raise tax revenue (nor has the government suggested otherwise).

       The government’s arguments, and its continued attempt to force religious objectors to

litigate against the mandate piecemeal, only underline the need for relief for the Alliance’s present

and future members, all of whom must meet the Alliance’s strict membership criteria. Other courts


                                                     6
       4839-6219-1763, v. 1
      Case 3:16-cv-00309-DLH-ARS Document 52 Filed 04/15/19 Page 7 of 7



have granted similar relief, and the Alliance has explained why relief for future members is

necessary and proper here. (See Br. in Supp. of Mot. for Perm. Injunction at 22-24, ECF No. 31.)

       As a member of the Alliance, Huntwood’s RFRA challenge is properly before this Court

now. Huntwood is in urgent need of relief, and the government does not object to that relief on the

merits. The AIA does not apply to any aspect of this lawsuit. Accordingly, the Alliance and its

members, including Huntwood, respectfully reiterate their requests for permanent injunctive and

declaratory relief from the abortifacient mandate and its associated penalties.

       Respectfully submitted his 15th day of April 2019.

                                              s/ Ian Speir
                                              L. Martin Nussbaum (Colo. Bar #15370)
                                              Ian Speir (Colo. Bar #45777)
                                              NUSSBAUM SPEIR PLLC
                                              90 S. Cascade Ave., Suite 400
                                              Colorado Springs, CO 80903
                                              O:719.357.4447
                                              martin@nussbaumspeir.com
                                              ian@nussbaumspeir.com

                                              Attorneys for Plaintiffs, admitted pro hac vice



                                 CERTIFICATE OF SERVICE

       On April 15, 2019, I filed the foregoing with the Clerk of the Court using the CM/ECF
system, which sent notice of such filing to the following:

       Michelle R. Bennett
       U.S. Department of Justice, Civil Division, Federal Programs Branch
       20 Massachusetts Avenue, N.W.
       Washington, D.C. 20530
       E-mail: michelle.bennett@usdoj.gov

                                              s/Ian Speir
                                              Ian Speir




                                                     7
       4839-6219-1763, v. 1
